Case 18-12635-LSS Doc 44 Filed 11/19/18 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE ])ISTRICT OF DELAWARE

 

 

 

 

 

In re: Chapter ll

DB lNVESTORS, lNC., Case No. 18-12634 (LSS)
Debtor.

ln rec Chapter ll

DAVID’S BRIDAL, INC., Case No. 18-12635 (LSS)
Debtor.

ln re: Chapter ll

DB HOLDCO, INC., Case No. 18-12636 (LSS)
Debtor.

ln re: Chapter ll

DB MlDCO, Inc., Case No. 18-12637 (LSS)
Debtor.

 

 

NOTICE OF APPEARANCE AND REQUEST
FOR SERVICE OF NOTICES AND PLEADINGS

PLEASE TAKE NOTICE that the undersigned hereby appears as counsel to certain
funds and accounts managed by Oaktree Capital Management, L.P. Within its Strategic Credit,

High Yield and Loan Strategies, in their respective capacities as Term Loan Lenders and Senior

 

Noteholders (“Oaktree”) in the above-captioned chapter ll bankruptcy cases, and, pursuant to ll
U.S.C. § llOQ(b) and Federal Rules of Bankruptcy Procedure 2002 and 9010, requests that all
notices given or required to be given in these bankruptcy cases, and all papers served or required
to be served in these bankruptcy cases, be served on Oaktree by and through service on the

following:

Case 18-12635-LSS Doc 44 Filed 11/19/18 Page 2 of 3

Alan W. Kornberg, Esq. Mark E. Felger, Esq.

John Weber, Esq. COZEN O’CONNOR

PAUL, WEISS, RIFKIND, WHARTON 1201 N. Marl<et Street, Suite 1001
& GARRISON LLP Wilmington, DE 19801

1285 Avenue of the Americas Telephone: (302) 295-2000

New York, NY 10019-6064 Facsimile: (302) 295-2013
Telephone: (212) 373 -3 000 Email: mfelger@cozen.com

Facsirnile: (212) 757-3990
Email: akornberg@paulweiss.com
jWeber@paulWeiss.com

PLEASE TAKE FURTHER NOTICE that, pursuant to ll U.S.C. § 1109(b), the
foregoing request includes, but is not limited to, all pleadings, orders, notices, and other papers
referred to in any rule of the Federal Rules of Procedure and Local Bankluptcy Rules and
additionally includes, Without limitation, notices of any application, complaint, demand, hearing_.
motion, petition, order, pleading or request, Whether formal or informal, Whether Written or oral,
and Whether transmitted or conveyed by mail, electronic mail, telephone, facsimile or otherwise
filed.

PLEASE TAKE FURTHER NO'I`ICE that this Notice of Entry of Appearance and
Request for Service of All Notices and Papers (the “l_\lM”) or any later appearance, pleading,
proof of claim, claim, or suit is not intended to be, and shall not constitute, a Waiver of Oaktree’s
(i) right to have final orders in non-core matters entered only after de novo review by a District
Court judge; (ii) right to trial by jury in any proceeding so triable in these cases or any case,
controversy, or proceeding related to these cases; (iii) right to have the United States District
Court for the District of Delaware Withdraw the reference in any matter subject to mandatory or
discretionary Withdrawal; (iv) right to assert any objection to the jurisdiction of this Bankruptcy
Court for any purpose other than With respect to this Notice; (v) right to any election of

remedies; or (vi) any other rights, claims, actions, defenses, setoffs or recoupments to Which

Case 18-12635-LSS Doc 44 Filed 11/19/18 Page 3 of 3

7

Oaktree is or may be entitled under any agreement, in law or in equity, all of Which rights

claims, actions, defenses, setoffs and recoupments Oaktree expressly reserves.

Dated: November 19, 2018 O E C

/

/

ark'E. fei§er nlra 3919)

201 North Market Street, Suite 1001
Wilmington, DE 19801
Telephone: (302) 292-2000
Facsimile: (302) 295-2013
Email: mfelger@cozen.com

_and_

Alan W. Kornberg, Esq.

John Weber, Esq.

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

1285 Avenue of the Americas

NeW York, NY 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

Email: akornberg@paulweiss.com
jweber@paulweiss.corn

Counsel to Oaktree Capital. Management, L.P.

